    Case 1:19-mj-00379-JFA Document 1 Filed 08/28/19 Page 1 of 3 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE


                              EASTERN DISTRICT OF VIRGINIA -


                                        Alexandria Division



UNITED STATES OF AMERICA


               V.                                         Docket No. 1:19-mj         ^
JAMES C. HOWARD,                                          Initial Appearance: September 4,2019

               Defendant.




                                   CRIMINAL INFORMATION


                               COUNT I(Misdemeanor -7087976)


THE UNITED STATES ATTORNEY CHARGES THAT:

        On or about June 26,2019 at Fort Myer, Virginia, within the special maritime and

territorial jurisdiction ofthe United States, in the Eastern District of Virginia, the defendant

JAMES C. HOWARD did unlawfully make a photograph, sketch, picture, drawing, map,or

graphical representation of a vital military installation or equipment without first obtaining

permission of the commanding officer ofthe military installation.



(In violation of Title 18 United States Code Section 795.)
Case 1:19-mj-00379-JFA Document 1 Filed 08/28/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00379-JFA Document 1 Filed 08/28/19 Page 3 of 3 PageID# 3
